IN THE DISTRICT COURT OF APPEAL
                                   FIRST DISTRICT, STATE OF FLORIDA

ANDRÉ J. TAYLOR,                   NOT FINAL UNTIL TIME EXPIRES TO
                                   FILE MOTION FOR REHEARING AND
      Appellant,                   DISPOSITION THEREOF IF FILED

v.                                 CASE NO. 1D15-3821

REEMPLOYMENT
ASSISTANCE APPEALS
COMMISSION and CITICORP
CREDIT SERVICES, INC.,

     Appellees.
_____________________________/

Opinion filed March 7, 2016.

An appeal from Reemployment Assistance Appeals Commission.
Frank E. Brown, Chairman, Judge.

André Taylor, pro se, Appellant.

Norman A. Blessing, General Counsel, Katie E. Sabo, Appellate Counsel,
Reemployment Assistance Appeals Commission, Tallahassee, for Appellee
Reemployment Assistance Appeals Commission.




PER CURIAM.

      AFFIRMED.

LEWIS, THOMAS, and MAKAR, JJ., CONCUR.
                                1